Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15, 17-19 , 21 and 25-31 are pending.  Claims 1-6 , 17-19 and 25-31 are presented for this examination.  Claims 7-15 and 21 are withdrawn.  Claims 5, 11, 26-28  are amended.  Claims 30-31 are newly added.
Status of Previous Rejection
All art rejection are withdrawn from previous office action of 05/02/2022 in view of 132 Dec submitted on 04/08/2022 and argument present on 08/26/2022.
A new ground of art rejection is made as follows:
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/27/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 , 17-19 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
instant claim 1 is directed to a steel strip, sheet or blank, not hot formed parts.  Hence, how the claimed steel strip is hot formable into hot formed parts is a recitation with respect to the manner in which a claimed product is intended to be employed. In other words, it merely covers what the claimed steel strip does, not what the claimed steel strip is.  
Since all claimed microstructure, TS, TE and BA of the hot formed parts are merely mechanical properties of hot formed parts, not the mechanical properties of claimed steel strip, sheet or blank,  it is unclear what the meets and bounds of claimed invention as to whether claimed invention is directed to a steel strip, sheet or blank or hot formed parts.  Hence, instant claimed invention is rejected for lacking proper meets and bounds.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.
Claim Interpretation
	Instant claim 1 required “for hot formed parts” is preamble and intended use.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Instant claim 4 third wherein clause is product by process limitation in a product claim.  According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product.   Hence, instant claim 4 required wherein clause is not given patentable distinction.  Likewise, instant claim 29 is also product by process limitations in a product claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3,  5, 19 and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hikida (WO2015174530A1 from IDS 09/27/2022 using US20170073792 as English Translation).
As for claims 1, 3, 5 and 26, Hikida discloses a hot formed steel sheet member wherein Table 1 Steel Type C has every elemental composition within presently claimed ranges as illustrated in Table 1a below.  In view of Ti=0.023 and N=0.0024 in Steel Type C, instant claimed wherein Ti/N>=3.42 is expected.   Hikida also discloses zinc based plating is applied to one surface or both surface of the steel sheet (Paragraphs[0086][0107]) as required by instant claims 5 and 26.
Hikida also discloses Test Number 7 using same steel Type C has TS=1169 MPa (Table 2 of Page 8), notch elongation=8.6%.  Given ferrite is 1.0% and RA=3.1%, low temperature transformation phase structure (i.e. metal structure) at 95.9% (i.e. combination of martensite, tempered martensite and bainite) is expected.
It is noted Hikida does not expressly disclose instant claim 1 required bending angle and a microstructure comprising at most 60% bainite with the remainder being martensite.
	Regarding claimed microstructure, Hikida expressly discloses that in order to obtain a hot formed steel sheet having a metal structure mainly containing martensite having a less variation in hardness, the steel sheet after hot forming is rapidly cooled until the surface temperature of the steel sheet becomes 350 C or lower. (paragraph [0112])  Term “mainly containing martensite” suggests at least 50% of the metal structure is martensite.  Hence, if low temperature transformation phase structure (i.e. metal structure) at 95.9%, martensite is expected to be at least 47.95% by volume.  Bainite is expected to be at most 47.95%.   Hence, Hikida’s Test Number using same steel Type C is expected to meet claimed microstructure comprising at most 60% bainite and the remainder being martensite.
Regarding claimed bending angle,  it is an inherent property due to same compositions, same microstructure, same TS and elongation according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Table 1a
Element
Applicant
(weight %)
Hikida
Steel Type C
Table 1
Within
C
0.05-0.15
0.09
0.09
Mn
1.0-1.98
1.1
1.1
Cr
0.2-1.7
1
1
Ti
0.01-0.05
0.023
0.023
                  Nb
0.02-0.1
0.08
0.08
B
0.001-0.005
0.0018
0.0018
                  N
<=0.01
0.0024
0.0024
Si
<=0.1
0.05
0.05
Mo
<=0.1
0
0
Al
<=0.1
0
0
Cu
<=0.1
0
0
P
<=0.03
0.003
0.003
S
<=0.025
0.002
0.002
O
<=0.01
0
0
V
<=0.15
0
0
Ni 
<=0.15
0
0
Ca
<=0.15
0
0
Mn (Claim 3)
1-1.8
1.1
1.1


As for claim 19, using B, Mn and Cr from Steel Type C of Table 1, (Bx1000)/(Mn+Cr) is expected to be 0.857. Hence, 0.857 is within claimed range of 0.5-1.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4 and 17-18 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hikida.
As for claim 2, Hikida’s steel Type C (Table 1) comprising elemental compositions within claimed ranges as illustrated in Table 2a below.
Hikida also discloses Test Number 7 using same steel Type C has notch elongation=8.6%. (Table 2 of Page 8)  Since temperature transformation phase structure (i.e. metal structure) is expected to be 95.9%, martensite is expected to be at least 47.95% by volume.  Bainite is expected to be at most 47.95% which overlaps instant claimed at most 40%.
Table 2a
Element
Applicant
(weight %)
Hikida
Steel Type C
Table 1
Within
C
0.05-0.15
0.09
0.09
Mn
1-1.8
1.1
1.1
Cr
0.5-1.5
1
1
Ti
0.015-0.05
0.023
0.023
                  Nb
0.02-0.08
0.08
0.08
B
0.001-0.004
0.0018
0.0018
                  N
0.001-0.008
0.0024
0.0024
Ca
<=0.01
0
0


Regarding claimed bending angle, it is rejected for the same reason set forth in the rejection of claim 1 above.
As for claim 4, Regarding instant claimed first wherein clause about (Bx1000)/(Mn+Cr) value, using B, Mn and Cr from Steel Type C of Table 1, (Bx1000)/(Mn+Cr) is expected to be 0.857. Hence, 0.857 is within claimed range of 0.185-2.5.
Regarding second wherein clause, they are rejected for the same reason set forth in rejection of claim 2 above.
Instant claimed third wherein clause regarding how the formed part is produced is product by process limitation in a product claim according to claim interpretation above.
As for claim 29, Instant claimed wherein clause regarding how the formed part is produced is product by process limitation in a product claim according to claim interpretation above.
As for claim 17, Table 3a below illustrates overlapping compositions using Hikida’s broad range steel sheet compositions. (Claim 1)
Table 3a
Element
Applicant
(weight %)
Hikida
Overlap
C
0.07-0.15
0.08-0.16
0.08-0.15
Mn
1.2-1.8
0.4-1.5
1.2-1.5
Cr
0.8-1.5
0.25-3
0.8-1.5
Ti
0.025-0.05
0.01-0.05
0.025-0.05
                  Nb
0.03-0.07
0-0.5
0.03-0.07
B
0.001-0.003
0.001-0.01
0.001-0.003
                  N
0.002-0.005
<=0.01
0.002-0.005
Ca
<=0.01
0-0.005
0-0.005


As for claim 18, Table 4a below illustrates overlapping compositions using Hikida’s broad range steel sheet compositions. (Claim 1)

Table 4a
Element
Applicant
(weight %)
Hikida
Overlap
C
0.07-0.15
0.08-0.16
0.08-0.15
Mn
1.48-1.8
0.4-1.5
1.48-1.5
Si
<=0.05
<=0.19
<=0.05
Cr
1.01-1.5
0.25-3
1.01-1.5
Ti
0.025-0.05
0.01-0.05
0.025-0.05
                  Nb
0.03-0.07
0-0.5
0.03-0.07
B
0.001-0.003
0.001-0.01
0.001-0.003
                  N
0.002-0.005
<=0.01
0.002-0.005
Ca
<=0.01
0-0.005
0-0.005



Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hikida in view of Vlot (US 20140212687).
As for claim 6, Hikida generally disclose Zn-Al-Mg coating (paragraph [0086]) but does not disclose instant claimed Zn-Al-Mg compositions.
 Vlot’s hot rolled steel sheet is coated with a zinc alloy coating layerwherein the zinc alloy consists of 1.6-2.3% Mg and 1.6-2.3% Al, optionally at most 0.2% of oneor more additional element unavoidable impurities the balance being zinc. (Claim 1 and paragraph [0059]) for obtaining maximum corrosion protection of the coating. 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Vlot’s Zn-Al-Mg composition, in the steel strip Zn-Al-Mg coating of Hikida for maximum corrosion protection of the coating.
Claims 27-28 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hikida in view of Sikora (EP2896466A1).
As for claims 27-28 and 30-31, Hikida does not disclose Al-based or organic based coating.
Sikora discloses a method and device for producing a metal component in which the metal component is a hot formed steel part having an organic coating. Alternatively, the steel part may have an inorganic coating such as Al based coating or zinc based coating. (Page 5 paragraph 5) That is, Sikora discloses a hot formed steel part having an organic coating, Al based coating or Zn based coating are functional equivalent of coating.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace Zn based coating of Hikida with functional equivalent coating of Al based or organic coating as suggested by Sikora with expected success.

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hikida’s C is 0.08-0.16% which is outside instant claim 25 required 0.05-0.075%.
Response to Argument
In response to argument on 08/26/2021 that unexpected result is obtained in the instant application over Vlot or Ogami, argument is moot since both Vlot and Ogami are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733